       Case 4:20-cv-00852-DPM Document 81 Filed 07/20/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

SAMUEL ACKER and ARLAN PECKHAM,
Each Individually and on behalf of all
others similarly situated                                      PLAINTIFFS

v.                        No. 4:20-cv-852-DPM

PROTECH SOLUTIONS, INC.                                       DEFENDANT

                                ORDER
     The Court has reviewed Tracepoint's forensic report and
engagement correspondence in camera to evaluate the company's claim
that the report is protected. Those documents, in conjunction with the
other materials of record, in particular the Ventrone and Levy
declarations, convince the Court that Tracepoint has carried its burden:
the report is protected work product prepared primarily in anticipation
of litigation about the data breach.   FED.   R. Crv. P. 26(b)(3)(A); Schipp v.
General Motors Corp., 457 F. Supp. 2d 917, 923-24 (E.D. Ark. 2006).
Acker has not shown that any of Rule 26(b)(3)(A)' s exceptions apply.
The Court therefore mostly quashes Acker' s subpoena for good cause
shown.   FED.   R. Crv. P. 45(d)(3)(A)(iii). Tracepoint must produce the
redacted underlying data (as offered) at an agreed location (such as
Husbeby) by 30 July 2021. Joint report, Doc. 74, addressed.
 Case 4:20-cv-00852-DPM Document 81 Filed 07/20/21 Page 2 of 2



So Ordered.

                                                   I
                                   D .P. Marshall Jr.
                                   United States District Judge

                                     ~o ~ ~li).. l




                             -2-
